Opinion of the Court by
Judge Lindsay :
It seems to this court that the judgment in this -case ought not to be allowed to stand. Stickler assessed his tract of land at about twenty dollars per acre. Allowing it to be.worth -double that amount, the three acres taken by the railway company would be worth $120. The fifteen acres separated from the main tract by the road would be worth $600. The judgment is for $464, more than 3-5 of the entire value of the three acres taken, and the fifteen acres cut off by the road, and greatly exceeding the entire value ¡thereof, according to the assessment made by appellee when acting under oath.
Testing the measure of recovery by the rule laid down in the case of the Appellant’s Heirs v. Helm’s Heirs, this day decided, it is manifest that the damages allowed appellee are unreasonable and excessive.

Pindell, for appellants.


Montgomery, for appellee.

Wherefore the judgment must 'be reversed. The cause is remanded for a new trial, upon the principles laid down in the opinion of this court in the above named case.